Citation Nr: 1103849	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to March 15, 2008 for the 
award of a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The veteran's original claim for a TDIU was received on April 
28, 2008; there are no communications prior to this time which 
may be considered a TDIU claim.

2.  The Veteran reports that he became too disabled to work and 
ceased his employment in March 2008, and his former employer 
reports that the Veteran's last day of employment was March 14, 
2008.


CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2008 for 
the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5101 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).    In the 
instant case, the Veteran is appealing the "downstream" issue 
of the effective date for the award of benefits arising from the 
grant of a TDIU.  Accordingly, the notice provisions of 38 
U.S.C.A. § 5103 and its implementing regulations are not 
applicable, as the claim to which those notice provisions would 
have applied was the claim seeking a TDIU.  Furthermore, as the 
Veteran's TDIU claim has been granted, those notice provisions 
have served their purpose.

With respect to the duty to assist, the Veteran's VA treatment 
records have been obtained, and the Veteran has not identified 
any records as relevant which have not been obtained.  
Additionally, the Veteran was offered an opportunity to testify 
at a hearing before the Board, but he declined the offer.  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Earlier Effective Date Claim

The Veteran contends that he should be awarded an effective date 
prior to March 15, 2008 for the award of his TDIU.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

As a TDIU claim is a claim for increased compensation, the rules 
governing the effective date assignment for increased 
compensation claims also apply to the effective date of an award 
of TDIU benefits.  See Hurd v. West, 13 Vet. App. 449 (2000).  

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o). The general rule with respect 
to effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the date 
of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation. If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim. If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. 
App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).
In the instant case, the effective date for the Veteran's TDIU 
award has been established as March 15, 2008, the date after 
which the Veteran's former employer (Cook Construction) reported 
that the Veteran ceased his employment on March 14, 2008.  The 
Board notes that in his TDIU application, the Veteran reported 
that he became too disabled to work and ceased his full-time 
employment in "March 2008."  Similarly, a review of the 
Veteran's claims file reveals that he has consistently reported 
maintaining employment until March 2008.  During a September 1998 
VA PTSD examination, the Veteran reported being employed and that 
his PTSD was not affecting his ability to work, and during VA 
PTSD examinations conducted in November 1999 and July 2001, the 
Veteran reported that he worked with his brother repairing either 
wells and/or roads from 1969 to 1997, after which he began 
operating heavy construction equipment for Cook Construction (the 
employer who reported that the Veteran ceased his full-time 
employment on March 14, 2008).  

VA received the Veteran's TDIU application on April 28, 2008, 
approximately six weeks after the Veteran became unemployed.  
There are no correspondences prior to April 28, 2008 that are 
associated with the Veteran's claims file that may be construed 
as a claim seeking TDIU benefits.  

Thus, in this case, the Veteran's TDIU award effective date has 
been established as of the date that the Veteran became 
unemployed, thereby giving rise to his TDIU entitlement.  As this 
date proceeds the date of the receipt of the Veteran's TDIU 
claim, there is no basis for establishing an earlier effective 
date.  Thus, the Board concludes that the assigned effective date 
of March 15, 2008 for the award of the Veteran's TDIU benefits is 
proper.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400.






(CONTINUED ON NEXT PAGE)
ORDER

An effective date prior to March 15, 2008 for the Veteran's award 
of a TDIU is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


